             Case 5:20-cv-05799-LHK Document 298 Filed 10/05/20 Page 1 of 2



     JEFFREY BOSSERT CLARK
 1   Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   ALEXANDER K. HAAS
     Branch Director
 4
     DIANE KELLEHER
 5   BRAD P. ROSENBERG
     Assistant Branch Directors
 6   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 7
     STEPHEN EHRLICH
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10
     1100 L Street, NW
     Washington, D.C. 20005
11   Telephone: (202) 305-0550

12   Attorneys for Defendants
13

14
                         IN THE UNITED STATES DISTRICT COURT
15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN JOSE DIVISION

17
      NATIONAL URBAN LEAGUE, et al.,           Case No. 5:20-cv-05799-LHK
18

19                   Plaintiff,                DEFENDANTS’ RESPONSE TO COURT
                                               ORDER, ECF No. 291
20            v.
21    WILBUR L. ROSS, JR., et al.,
22
                     Defendants.
23
24

25

26
27

28
              Case 5:20-cv-05799-LHK Document 298 Filed 10/05/20 Page 2 of 2




 1          Defendants respectfully submit the attached twelfth declaration of James T. Christy, which
 2   responds to the Court’s Order regarding certain emails submitted to the Court. ECF No. 291. As
 3   Mr. Christy has explained, he and his staff have spent over 116 hours addressing communications
 4   by field workers to which this Court has ordered responses. See ECF No. 260-1 ¶ 14; ECF
 5   No. 278-1 ¶ 9. These responses detract significantly from their duties to monitor key census
 6   operations in the critical closing stages of the 2020 Census. In light of the Court’s statement that
 7   it “in no way intends to manage or direct the day-to-day operations of” the Census Bureau, ECF
 8   No. 208 at 78, Defendants submit that the Court should reinstate its previous practice of simply
 9   “remind[ing] all parties and interested parties who wish to communicate with the Court that any
10   such communications shall be made in filings on the Court’s docket.” ECF No. 214. Those parties
11   may be directed to U.S. Department of Commerce, the U.S. Census Bureau, or “the President of
12   the Federal Bar Association’s Northern District of California Chapter for any assistance in locating
13   a lawyer.” ECF No. 93.
14   DATED: October 5, 2020                               Respectfully submitted,
15                                                        JEFFREY BOSSERT CLARK
16
                                                          Acting Assistant Attorney General

17                                                        JOHN V. COGHLAN
                                                          Deputy Assistant Attorney General
18
                                                          ALEXANDER K. HAAS
19                                                        Branch Director
20                                                        DIANE KELLEHER
                                                          BRAD P. ROSENBERG
21                                                        Assistant Branch Directors
22
                                                          /s/ Stephen Ehrlich
23                                                        ALEXANDER V. SVERDLOV
                                                          M. ANDREW ZEE
24                                                        STEPHEN EHRLICH (NY Bar No. 5264171)
                                                          Trial Attorneys
25                                                        U.S. Department of Justice
26                                                        Civil Division, Federal Programs Branch
                                                          1100 L Street, NW
27                                                        Washington, D.C. 20005
                                                          Telephone: (202) 305-9803
28
                                                          Attorneys for Defendants

     DEFENDANT S’ RESPONSE T O
     COURT ORDER, ECF No. 291
     Case No. 5:20-cv-05799-LHK                   1
